DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 10 and 11 are confusing in that it is unclear how the substrate transfer apparatus is further limited by the particulars of the substrate being transferred.  In other words, how does the arrangement of semiconductor chips on the surface of a substrate further limit the subject matter of the transfer apparatus?
 	The preambles of claims 19 and 20 are not consistent with the preamble of claim 17 from which they ultimately depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9-11, 13, and 14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogliari et al. (US-6,648,974) in view of Lee (US-2003/0133776).
 	The patent to Ogliari et al. shows a substrate transfer apparatus (60) comprising a body (70) having a ring-shaped attaching unit (86a-m) surrounding an open cavity at the center of the body (see Fig. 4) with a single center hole extending through the cavity.  A connector (72,76,78) is attached to the upper surface of the body.  While the side surface of the cavity between the ring of holes (86a-m) and the central opening is upwardly inclined, there is no disclosure of its angle of inclination.
 	However, it is old and well known in the wafer handling art to at least slightly angle wafer contact surfaces on a transfer apparatus to avoid sharp corners that could potentially damage a wafer.  The Lee publication discloses that a 4 – 5 degree angle of inclination (A) is advantageous for such a purpose (see paragraph [0037] and Figure 4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the inclined wall surface of the Ogliari et al. cavity at a 4-5 degree angle, as taught by Lee, so as to avoid producing a corner while creating the cavity space above a gripped wafer.
 	Regarding claims 9 and 13, this gradual incline of the cavity wall would result in a small cavity depth in relation to the surface near the holes (86a-m), and depending at which point along the cavity wall the depth is measured, the depth could obviously be between 0.5 – 1.0 mm. in order to maintain the thin compact design of the apparatus.
 	In regard to claims 10 and 11, the resulting apparatus would be capable of handling a substrate having any number of known good dies and dummy dies.  It is pointed out that the Ogliari et al. .

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogliari et al. in view of Lee as applied to claims 1, 9-11, 13, and 14 above, and further in view of Moghadam et al. (US-7,396,022).
 	The modified Ogliari et al. apparatus, as presented above in section 5, would contain only a single central opening through its cavity rather than a plurality of holes as called for in claim 7.
	The Moghadam et al. patent shows a substrate handling assembly comprising a ring-shaped attaching unit (104) for suctioning a substrate thereagainst and a cavity with a plurality of through holes (108) arranged in a radial pattern (see Fig. 2).
 	It would have been obvious to a person having ordinary skill in the art to replace the single large opening through the cavity of the modified Ogliari et al. apparatus with a plurality of smaller holes arranged in a radial pattern, similar to those shown in Figure 2 of the Moghadam et al. patent, in order to create a better distributed air flow.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogliari et al. in view of Lee and Moghadam et al. as applied to claim 7 above, and further in view of Jang et al. (US-9,022,392).
 	The Jang et al. patent shows several embodiments of a substrate vacuum chuck having a distributed array of through holes.  In Figure 6, the through holes (112) sequentially increase in diameter as they extend outwardly from the center.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the diameter of the through holes of the modified Ogliari et al. .

Claims 17-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogliari et al. in view of Lee as applied to claims 1, 9-11, 13, and 14 above, and further in view of Iida (US-2016/0260624).
 	The modified Ogliari et al. apparatus is not specifically disclosed as being used in a grinding process of the substrate.
	However, it is common in the art to etch or grind a surface of a substrate during the manufacturing process.  The Iiad publication shows a chuck table (33) for holding a substrate during a grinding process as is typical in the art.
	Accordingly, it would have been obvious to a person having ordinary skill in the art to transfer a substrate using the modified Ogliari et al. apparatus as was presented above in section 5 from a chuck table after a surface of the substrate has been through a grinding process, as taught by Iiad, in order to reliably transfer the substrate to another processing station.
Allowable Subject Matter
Claims 2-6, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of semiconductor chips with a known good die and a dummy die, as set forth in claims 10, 11, 19, and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morita (US-7,780,505) discloses the handling of a wafer having an edge region where devices are not mounted (see Figs. 4-7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/7/2022